United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3243
                                   ___________

James R. Mickelson, Suing as James      *
Roy Mickelson,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Warden Carol Holinka,                   *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 30, 2008
                                 Filed: May 5, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       James R. Mickelson appeals the district court’s1 denial of his 28 U.S.C. § 2241
petition and related motion challenging the Bureau of Prisons’ denial of his requests
for immediate halfway-house placement. We dismiss the appeal as moot, because
Mickelson was transferred to a halfway house on April 15, 2008. See Calderon v.
Moore, 518 U.S. 149, 150 (1996) (per curiam) (when event occurs during pendency


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
of appeal that renders it impossible for court--if it should decide case in appellant’s
favor--to grant effective relief, court will dismiss appeal as moot). We also decline
to address Mickelson’s new claims on appeal, see Poolman v. City of Grafton, 487
F.3d 1098, 1101 (8th Cir. 2007), and we deny the pending motions.
                        ______________________________




                                          -2-